—Motion for permis*878sion to proceed as a poor person and for consolidation denied. Memorandum: The motion for poor person relief and consolidation must be denied. There is no appeal pending from the order denying the CPL article 440 motion because a notice of appeal was not timely filed in the Livingston County Clerk’s Office. The Livingston County Clerk is the Clerk of Livingston County Court (see, County Law § 525 [1]); therefore, the proper place to file the notice of appeal is with the Livingston County Clerk’s Office. In order to obtain an extension of time to file a notice of appeal, defendant should make a motion pursuant to CPL 460.30. Present — Pine, J. P., Hayes, Balio and Lawton, JJ.